NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DAVY RODRIGUEZ EVANS,                         )
DOC #T27342,                                  )
                                              )
              Appellant,                      )
                                              )
v.                                            )       Case No. 2D15-5369
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 7, 2017.

Appeal from the Circuit Court for
Hillsborough County; William Fuente, Judge.

Howard L. Dimmig, II, Public Defender, and
Ivy R. Ginsberg, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.

              Davy Rodriguez Evans appeals his judgment, sentence, and order of

probation and community control entered after jury trial. We affirm Mr. Evans's

conviction, sentences, and order of probation and community control without further

comment. However, the written judgment indicates that Mr. Evans was adjudicated
guilty on count four of the original charge of first-degree tampering with a witness

involving a second-degree felony, see § 914.22(1)(e), (2)(c), Fla. Stat. (2014), which is

inconsistent with the jury's finding of guilt, and the trial court's oral adjudication of guilt,

on the lesser included offense of third-degree tampering with a witness involving a

misdemeanor, see § 914.22(1)(e), (2)(a). Accordingly, we remand for the trial court to

correct the apparent scrivener's error by entering an amended judgment adjudicating

Mr. Evans guilty on count four of the lesser included third-degree witness-tampering

offense.

               Affirmed; remanded with directions.


CASANUEVA, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                              -2-